Deemer, C. J.
(dissenting). — I. This case is peculiar in its facts, and in the relief asked and granted. It appears that plaintiff, who has in no manner been disturbed in his possession of a strip of land condemned for a railway, and who received full compensation, not only for the strip, but for all damages incident to the permanent use of the right of way for railway purposes, is permitted not only to use the land *696but to have his title thereto quieted against the condemnor, without any proof of abandonment by the railway company, save as it is claimed there was an abandonment under certain sections' of the Code, to which reference will hereinafter be made, notwithstanding he has had full payment for the land and full enjoyment, not only of the land, but of the money paid him therefor as well, since the land was sought to be condemned.
Plaintiff is in a court of equity asking that the title be decreed in him, because it is equitable for him to have it under the circumstances disclosed. I do not think it either right or equitable that he should have both the land and the money; and unless there be some express statutory provision giving it to him, I think he should be defeated.
Plaintiff does not claim an abandonment save under Sec. 2015 of the Code, referred to by the majority; and that his petition does not make out a- case of abandonment under the general law is clear.
In the absence of statute, the mere fact that a railway is not built over a condemned strip of land for a period of thirteen years is not an abandonment. McClain v. C. R. I. & P. Ry. Co., 90 Iowa 646; Barlow v. C. R. 1. & P. Ry. Co., 29 Iowa 276. And this is especially true where the owner of the servient estate does no act to prevent its use. Noll v. D. B. & M. R. R. Co., 32 Iowa 66, and cases cited.
Plaintiff has done nothing to prevent the actual use of the land; and according to the testimony, has never been disturbed in his possession. If his claim of title were founded on adverse possession, which presumes a grant, his action would necessarily fail.
II. But it is said that Secs. 2015 and 2016 entitle plaintiff to the relief demanded. These sections do not, to my mind, cover the case: first, because- work was never commenced upon the strip of land in controversy; and, second, because plaintiff has never refunded the purchase price of the land, *697and therefore is not entitled to “have his oake, and eat it too. ’ ’
This matter has been thoroughly considered in many cases which have heretofore reached this court in other forms, and they are not in harmony. See cases heretofore cited, and C. M. & St. P. Ry. Co. v. Bean, 69 Iowa 257; Dubuque R. R. v. Diehl, 64 Iowa 635; Remey v. R. R., 116 Iowa 133; Fernow v. R. R., 75 Iowa 526. Other cases, not officially reported, were affirmed by operation of law because of an equal division of the court. My views upon the statutes now under consideration are fully expressed in the dissenting opinion in the Remey case, supra.
Aside from this, our difficulties in the past are not necessarily involved here. This case involves the single proposition: May one who has had full pay for his land, taken-for railway purposes, after the lapse of eight years, no work having been done upon the land at any time, have his money and the use thereof, and at the same time have a decree quieting title to the land itself on the theory that he has again become the owner of it by reason of abandonment ? I do not think there is any case so holding, and am of opinion that the petition should have been dismissed.
I would therefore reverse the judgment.
Salinger, J., joins in this dissent.